Case: 21-40268     Document: 00516080232         Page: 1     Date Filed: 11/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     November 3, 2021
                                  No. 21-40268
                                                                       Lyle W. Cayce
                                                                            Clerk

   Jasper Long,

                                                             Plaintiff—Appellee,

                                       versus

   Faenas Transport, L.L.C.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:19-CV-200


   Before Clement, Southwick, and Willett, Circuit Judges.
   Per Curiam:*
          A jury returned a verdict in favor of Jasper Long in the amount of
   $500,000 for damage to his leased property caused by the negligence of an
   employee of Faenas Transport, L.L.C. (“Faenas”). Following the district
   court’s entry of judgment on the verdict, Faenas moved for judgment as a
   matter of law and, in the alternative, for a new trial and/or remittitur. It


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40268     Document: 00516080232          Page: 2   Date Filed: 11/03/2021




                                   No. 21-40268


   argued that Mr. Long failed to present sufficient evidence of the fair market
   value of the leasehold to support the jury’s damages verdict. The district
   court denied Faenas’ motion in all respects, and Faenas timely appealed. For
   the following reasons, we AFFIRM.
                                        I.
          In 1999, Mr. Long paid approximately $60,000 for a 50-year lease of a
   warehouse in Jasper, Texas. Mr. Long opened and operated a welding
   business out of that warehouse until his retirement in June of 2014. During
   that time, Mr. Long made a variety of improvements to the warehouse,
   including installing three overhead cranes, interior office space, large bay
   doors, a new metal roof and walls, and commercial grade electrical wiring.
   Also during that time, at least three companies—Terra BioChem, Etex, and
   Traeger—maintained facilities on the same street as the warehouse.
          Following his retirement in June of 2014, Mr. Long subleased the
   warehouse to an industrial welding company—STI Group—for two years at
   a rate of $4,600 per month. STI apparently vacated the property in April of
   2014—about four months prior to the expiration of its lease—due to “lack of
   work.” But it still paid rent to Mr. Long through the end of the lease term.
          Mr. Long did not immediately place the warehouse back on the market
   for a subleasing tenant after STI vacated the premises because he “had to do
   some work on [the warehouse] before [he] put it back on lease.” In
   particular, the warehouse needed, among other things, a new roof and new
   electrical wiring. Sometime between April 2016 and February 2017, Mr.
   Long made improvements to the electrical wiring in the warehouse.
   Moreover, in late February or early March of 2017, Mr. Long hired a
   construction company to install a new roof on the warehouse.
          Then in June of 2018, a fire occurred at the warehouse after one of
   Faenas’ employees hit a nearby electrical power pole with his truck. The fire




                                         2
Case: 21-40268       Document: 00516080232              Page: 3   Date Filed: 11/03/2021




                                         No. 21-40268


   completely destroyed the warehouse and its contents. Subsequently, Mr.
   Long sued Faenas, alleging that the negligence of Faenas’ employee caused
   the fire. At the close of Mr. Long’s case in chief, Faenas orally moved for
   judgment as a matter of law on the ground that the evidence presented was
   insufficient to prove liability or damages. The district court orally denied
   Faenas’ motion.
          The jury returned a verdict for Mr. Long, finding Faenas liable for
   negligently causing the fire and awarding Mr. Long $500,000 in damages.
   The district court entered judgment on the verdict. Following the district
   court’s entry of judgment, Faenas moved for judgment as a matter of law and,
   in the alternative, for a new trial and/or remittitur. Faenas argued that Mr.
   Long failed to present legally competent evidence as to the fair market value
   of his leasehold prior to the fire.
          The district court disagreed and upheld the verdict. First, it denied
   Faenas’ motion for judgment as a matter of law, holding that sufficient
   evidence existed to support the jury’s verdict. Second, it denied Faenas’
   motion for a new trial, holding that the verdict was not against the great
   weight of the evidence, the damage award was not excessive, the trial was not
   unfair, and that prejudicial error was not committed. Third, it denied
   Faenas’ motion for remittitur, holding that the jury’s damage award was
   appropriate because it was not so large as to appear contrary to right reason,
   nor was it excessive or disproportionate to the loss sustained. Faenas timely
   appealed.
                                             II.
                                             A.
          “This court reviews de novo a district court’s denial of a motion for
   judgment as a matter of law, applying the same standard as the district
   court.” Goodner v. Hyundai Motor Co., 650 F.3d 1034, 1039 (5th Cir. 2011).




                                              3
Case: 21-40268        Document: 00516080232              Page: 4       Date Filed: 11/03/2021




                                         No. 21-40268


   “[W]hen a case is tried by a jury, a Rule 50[] motion is a challenge to the legal
   sufficiency of the evidence.” Foradori v. Harris, 523 F.3d 477, 485 (5th Cir.
   2008) (citing Int’l Ins. Co. v. RSR Corp., 426 F.3d 281, 296 (5th Cir. 2005)). 1
   “In resolving such challenges, we draw all reasonable inferences and resolve
   all credibility determinations in the light most favorable to the nonmoving
   party.” Id.
           “Our review of jury verdicts ‘is especially deferential.’” Orozco v.
   Plackis, 757 F.3d 445, 448 (5th Cir. 2014) (quoting Baisden v. I’m Ready
   Prods., Inc., 693 F.3d 491, 498–99 (5th Cir. 2012)). “[J]udgment as a matter
   of law should not be granted unless the facts and inferences point ‘so strongly
   and overwhelmingly in the movant’s favor that reasonable jurors could not
   reach a contrary conclusion.’” Flowers v. S. Reg’l Physician Servs. Inc., 247
   F.3d 229, 235 (5th Cir. 2001) (quoting Omnitech Int’l, Inc. v. Clorox Co., 11
   F.3d 1316, 1322 (5th Cir. 1994)). “[T]he court may not make credibility
   determinations or weigh evidence, as those are jury functions.” Brennan’s
   Inc. v. Dickie Brennan & Co. Inc., 376 F.3d 356, 362 (5th Cir. 2004).
                                               B.
           “A new trial may be granted if the trial court finds that ‘the verdict is
   against the weight of evidence, the damages awarded are excessive, the trial
   was unfair, or prejudicial error was committed.’” Seidman v. Am. Airlines,
   Inc., 923 F.2d 1134, 1140 (5th Cir. 1991) (quoting Smith v. Transworld Drilling
   Co., 773 F.2d 610, 613 (5th Cir. 1985)). The court should not grant a motion




           1
             We apply the same standard of review to both motions for judgment as a matter
   of law brought under Rule 50(a) and renewed motions for judgment as a matter of law
   brought under Rule 50(b). See Foradori, 523 F.3d at 485 n.8; Lubbock Feed Lots, Inc. v. Iowa
   Beef Processors, Inc., 630 F.2d 250, 269 n.22 (5th Cir. 1980).




                                                4
Case: 21-40268      Document: 00516080232            Page: 5    Date Filed: 11/03/2021




                                      No. 21-40268


   for a new trial “unless the verdict is against the great weight, not merely the
   preponderance, of the evidence.” Id. (emphasis added).
          We review the denial of a motion for a new trial for abuse of discretion.
   Lincoln v. Case, 340 F.3d 283, 290 (5th Cir. 2003). “Where a jury verdict is
   at issue, ‘there is no . . . abuse of discretion unless there is a complete absence
   of evidence to support the verdict.’” Benson v. Tyson Foods, Inc., 889 F.3d
   233, 234 (5th Cir. 2018) (per curiam) (quoting Sam’s Style Shop v. Cosmos
   Broad. Corp., 694 F.2d 998, 1006 (5th Cir. 1982)).
                                          C.
          Similarly, we review a district court’s order denying a motion for
   remittitur for abuse of discretion. Lincoln, 340 F.3d at 290. “We set aside a
   decision to deny remittitur only when ‘left with the perception that the
   verdict is clearly excessive.’” Salinas v. O’Neill, 286 F.3d 827, 830 (5th Cir.
   2002) (quoting Eiland v. Westinghouse Elec. Corp., 58 F.3d 176, 183 (5th Cir.
   1995)). “A verdict is excessive if it is ‘contrary to right reason’ or ‘entirely
   disproportionate to the injury sustained.’” Eiland, 58 F.3d at 183 (quoting
   Caldarera v. Eastern Airlines, Inc., 705 F.2d 778, 784 (5th Cir. 1983)).
                                          III.
          The parties do not dispute that the warehouse had no value after the
   fire. Nor do they dispute that the proper measure of damages is the fair
   market value of the leasehold immediately prior to the fire, as measured by
   the “income approach.” They dispute only whether Mr. Long presented
   sufficient evidence of the fair market value of his leasehold prior to the fire to




                                           5
Case: 21-40268      Document: 00516080232          Page: 6    Date Filed: 11/03/2021




                                    No. 21-40268


   support the jury’s verdict of $500,000. The district court concluded that he
   did, and we agree.
                                         A.
          Under Texas law, “fair market value” is “the price the property will
   bring when offered for sale by one who desires to sell, but is not obliged to
   sell, and is bought by one who desires to buy, but is under no necessity of
   buying.” Singleton v. Elephant Ins. Co., 953 F.3d 334, 338 (5th Cir. 2020) (per
   curiam) (quoting Balderas-Ramirez v. Felder, 537 S.W.3d 625, 628 (Tex.
   App.—Austin 2017, pet. denied)). And there are three traditional methods
   used to calculate a property’s fair market value: the comparable sales
   approach, the replacement cost approach, and the income approach. See,
   e.g., State v. Cent. Expressway Sign Assocs., 302 S.W.3d 866, 871 (Tex. 2009).
          The “income approach” is considered a reliable method when, as
   here, the property in question is priced on the open market based on the
   income it generates. See, e.g., City of Harlingen v. Est. of Sharboneau, 48
   S.W.3d 177, 183 (Tex. 2001). Generally, fair market value based on the
   “income approach” is calculated by estimating the amount of future income
   the property will generate and then applying a capitalization rate to arrive at
   its present value. Id. Neither party disputes the propriety of the income
   approach as the method of calculating damages in this case.
          Under the “property owner rule” in Texas, property owners are
   qualified to testify as to the value of their property. Nat. Gas Pipeline Co. of
   Am. v. Justiss, 397 S.W.3d 150, 155 (Tex. 2012). However, that testimony
   must be based on market value, not merely speculative or intrinsic value. Id.
   A property owner’s mere ipse dixit is not enough; his testimony must be
   accompanied by objective evidence supporting his estimation of the
   property’s value. Id. at 156 (discussing Porras v. Craig, 675 S.W.2d 503, 505
   (Tex. 1984)).




                                          6
Case: 21-40268      Document: 00516080232           Page: 7    Date Filed: 11/03/2021




                                     No. 21-40268


                                          1.
          The evidence that Mr. Long presented at trial relevant to the fair
   market value of his leasehold consisted primarily of: (1) his wife’s testimony,
   (2) the testimony of Raymond Horn, (3) the testimonies of Derrick Boykin
   and Eddie Marshall, and (4) his own testimony.
          Mrs. Long’s testimony was the most substantial. She testified, inter
   alia, that: (i) there remained just over thirty-one years (373 months) on Mr.
   Long’s lease at the time of the fire; (ii) following his retirement, Mr. Long
   initially marketed the warehouse by “word of mouth” and by “putting
   contacts out”; (iii) Mr. Long subleased the warehouse to STI in 2014 for a
   total of twenty-four months and for a rate of $4,600 per month; (iv) after STI
   vacated the premises, Mr. Long advertised the warehouse in a local flier, used
   a sign designating it as “for lease,” and consulted Jasper Economic
   Development Corporation (“JEDCO”) to help with marketing; (v) at the
   time of the fire, other businesses were operating on the street that the
   warehouse was located on, and the number of commercial businesses
   operating there was “[d]efinitely increasing”; (vi) there was a repair shop on
   the leasehold property that was rented out at a rate of $1,000 per month at
   the time of the fire; (vii) the Jasper County Appraisal District assigned the
   warehouse a value of $64,680; and (viii) JEDCO had informed her and Mr.
   Long that it knew of a party potentially interested in subleasing the
   warehouse.
          Mr. Horn, whose construction company installed a new roof on the
   warehouse, testified, inter alia, that: (i) he installed the roof around February
   or March of 2017, at which time the warehouse was vacant; (ii) he charged
   Mr. Long $11,300 to install the new roof; and (iii) the warehouse was
   “basically set up and ready for a big organization to come in and do
   manufacturing or prefab work or whatever.”




                                          7
Case: 21-40268      Document: 00516080232           Page: 8    Date Filed: 11/03/2021




                                     No. 21-40268


          Mr. Boykin and Mr. Marshall both testified, inter alia, as to the area in
   which the warehouse was located. Their testimonies confirmed that the
   warehouse was located in the same area—indeed, on the same street—as
   facilities maintained by Traeger, Terra BioChem, and Etex.
          Mr. Long testified about the fair market value of his leasehold
   immediately prior to the fire. Based on the improvements that he made to
   the warehouse, as well as the amounts he received per month in lease
   payments from STI during its tenancy, Mr. Long testified that the fair market
   value of his leasehold just before the fire was between $600,000 and
   $650,000. When asked on direct examination to explain this estimate, Mr.
   Long stated that he based his valuation on “what [the warehouse] could do”
   and “the shape the inside was in.”
                                          2.
          Faenas argues that Mr. Long’s evidence is legally insufficient to
   establish the fair market value of his leasehold immediately prior to the fire
   to support the jury’s verdict. The thrust of its argument is twofold. First, it
   argues that Mr. Long’s opinion testimony valuing his property between
   $600,000 and $650,000 is incompetent evidence because it was not
   supported by objective market data. Second, Faenas argues that there was
   no evidence of demand for a sublease on the warehouse at the time, even
   quipping that Mr. Long “failed to put the ‘market’ in ‘fair market value.’”
          Mr. Long rejoins that his testimony was competent evidence, given
   that it was based on objective facts and data regarding the warehouse’s
   attributes and proven ability to generate income. Specifically, he points to
   the rental income he received from STI from 2014 to 2016, the amount of
   time remaining on the lease, the improvements he made to the warehouse,
   its suitability and readiness for lease, and its desirable location in an already
   growing area.




                                          8
Case: 21-40268      Document: 00516080232          Page: 9    Date Filed: 11/03/2021




                                    No. 21-40268


          We agree with Mr. Long. To be sure, Faenas elicited testimony from
   both Mr. and Mrs. Long that strongly cut against Mr. Long’s opinion on the
   fair market value of his leasehold. Specifically, when counsel for Faenas
   pressed Mr. Long on cross examination, Mr. Long conceded that he did not
   have any evidence supporting his estimate of the fair market value of the
   leasehold beyond its value to him. Similarly, Mrs. Long testified on cross
   examination that she had no evidence of market demand for a sublease of the
   warehouse at the time of the fire.
          But the balance of the evidence is sufficient such that a reasonable jury
   could have reached the same verdict. First, both Mr. and Mrs. Long testified
   that following Mr. Long’s retirement, STI subleased the warehouse for two
   years at a rate of $4,600 per month. The value of that two-year sublease alone
   exceeds $110,000. From this evidence, combined with the fact that there
   were thirty-one years remaining on the lease, a reasonable jury could infer
   that the warehouse had significant income-generating potential.
          Second, Mr. Long presented evidence that the warehouse was in better
   condition immediately prior to the fire than it was during STI’s sublease.
   Namely, it had an expensive new roof and new electrical wiring. And, as Mr.
   Horn testified, it was in ready condition to be subleased. A reasonable jury
   could infer from this evidence that the warehouse could command at least a
   similar monthly rate on future subleases.
          Third, testimony from multiple witnesses suggested that the
   warehouse was located in a commercially active area that was experiencing at
   least some level of growth.      At least three companies with industrial
   operations—and from three separate industries—maintained facilities on the
   same street that the warehouse was on. In addition, Mrs. Long’s testimony
   suggested that JEDCO had identified a party potentially interested in




                                          9
Case: 21-40268       Document: 00516080232              Page: 10       Date Filed: 11/03/2021




                                         No. 21-40268


   subleasing the warehouse. A reasonable jury could infer from this evidence
   that the warehouse had sufficient potential to attract future tenants. 2
           While it may be true that reasonable juries could draw other, and
   perhaps even more plausible, inferences from the evidence presented, that is
   not the question before us. The question is whether any reasonable jury could
   reach the same verdict. And in answering that question, we must view all the
   evidence and draw all reasonable inferences in favor of Mr. Long. In so doing,
   we cannot say that no reasonable jury could have concluded that the fair
   market value of Mr. Long’s leasehold was $500,000.
           Accordingly, the district court did not err in denying Faenas’ motion
   for judgment as a matter of law.
                                              B.
           For substantially the same reasons, the district court did not abuse its
   discretion in denying Faenas’ motion for a new trial.                    As previously
   discussed, there was not a complete absence of evidence to support the jury’s
   damages verdict awarding Mr. Long $500,000 for the fair market value of his
   leasehold.
                                              C.
           Neither did the district court abuse its discretion in denying Faenas’
   motion for remittitur. Faenas does not argue—nor did it argue before the
   district court—that similar jury awards in cases within Texas were smaller


           2
             To the extent that Faenas argues that STI’s early termination of its sublease is
   evidence of lack of demand for a sublease of the warehouse, we find this argument
   unpersuasive. That STI ended its tenancy because of “lack of work” very likely could
   mean that there was just no demand for STI’s services. It is not necessarily evidence that,
   at the time, there was insufficient demand for a sublease of the warehouse—at least not
   strong enough to warrant overturning the jury’s verdict. In any event, the jury was free to
   weigh this fact and draw whatever reasonable inferences it saw fit.




                                               10
Case: 21-40268     Document: 00516080232           Page: 11    Date Filed: 11/03/2021




                                    No. 21-40268


   than the jury award here. Rather, it argues only that the district court should
   have reduced the jury’s damages award to $64,680—the value assigned to
   the warehouse by the Jasper County Appraisal District when it appraised Mr.
   Long’s property—which Faenas claims is the one and only amount
   supported by the evidence.
          We disagree. Faenas is incorrect that $64,680 is the only amount
   supported by legally competent evidence. As already explained, the district
   court properly allowed the jury to consider Mr. Long’s opinion in conjunction
   with the rest of the evidence submitted—including without limitation the
   $110,000 in rental income received from 2014 to 2016 alone; the time
   remaining on the lease; the lead on a potential tenant; and the improvements
   made to the warehouse, its desirable location, and its suitability and readiness
   for lease. From this evidence, the jury was permitted to make reasonable
   inferences about the income-generating potential of Mr. Long’s leasehold,
   and its verdict was not clearly excessive or contrary to all reason in light of
   the evidence.
          Notably, Faenas even acknowledges this, conceding that “the jury’s
   award is within the range of what the district court erroneously allowed the
   jury to consider as evidence.” But contrary to Faenas’ suggestion, the
   district court did not err in what it allowed the jury to consider. In the end,
   Faenas ventures fairly close to asking us to substitute our judgment for that
   of the jury. We will not.
          Accordingly, the district court did not abuse its discretion by denying
   Faenas’ motion for remittitur.
                                        IV.
          Based on the totality of the evidence presented, and affording the
   jury’s verdict the high level of deference it is due, we simply cannot say that




                                          11
Case: 21-40268     Document: 00516080232           Page: 12   Date Filed: 11/03/2021




                                    No. 21-40268


   no reasonable jury would have reached the same verdict, that there was a
   complete absence of evidence supporting it, or that it was clearly excessive.
          The judgment is AFFIRMED.




                                         12